[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                                                U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                      MAY 15, 2012
                              No. 11-13414             JOHN LEY
                                                        CLERK
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:10-cr-20883-DLG-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus


LORN LEITMAN,

                                                          Defendant-Appellant.

                       __________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 15, 2012)

Before HULL, PRYOR and MARTIN, Circuit Judges

PER CURIAM:

     Lorn Leitman appeals his conviction and sentence of 210 months of
imprisonment following his plea of guilt to mail fraud. 18 U.S.C. § 1341.

Leitman argues, for the first time on appeal, that the district court failed to comply

with Federal Rule of Criminal Procedure 11. Leitman also argues that his

sentence is unreasonable and the district court failed to comply with Federal Rule

of Criminal Procedure 32.2 before ordering forfeiture. We affirm Leitman’s

conviction and sentence, and we dismiss Leitman’s appeal of the forfeiture.

      There was no plain error in Leitman’s guilty plea. Leitman argues that the

district court failed to ensure that he understood the charges against him and failed

to inform him that the government requested the forfeiture. The district court

complied with and satisfied the “core principles” of Rule 11, see United States v.

Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005), when it determined that Leitman

had knowingly and intelligently pleaded guilty to the crime of mail fraud as it was

described by the prosecutor and that Leitman understood and had “agreed to the

entry of a money judgment against [him] to be determined at a later time.”

      Leitman challenges the eight-level enhancement of his sentence for

violating a prior administrative order, United States Sentencing Guidelines

Manual § 2B1.1(b)(9)(C) (Nov. 2010), relocating his fraudulent business scheme

to evade law enforcement, id. § 2B1.1(b)(10)(A), and being an investment adviser

or associated with an investment adviser, id. § 2B1.1(b)(18)(A)(iii), but we need


                                          2
not address Leitman’s challenges because the “guidelines error, if any, did not

affect [his] sentence,” United States v. Keene, 470 F.3d 1347, 1349 (11th Cir.

2006). The district court stated that it varied upward from the guideline range of

121 to 151 months of imprisonment because it was “wholly inadequate” to address

Leitman’s “nefarious and deceitful” and “abhorrent” fraud. The district court also

stated that the guidelines “substantially understate[d] the manner in which [the]

offense was committed,” which included Leitman’s violation of his oaths to

protect the public as a member of the Florida Bar and as a certified public

accountant; “preying upon fellow service members”; exacting “usurious fees that

[he] charged by moving [the] location[]” of his business from Florida to Puerto

Rico and then to New Mexico; inflicting “psychological injuries” by defrauding

his mother and longtime friends, including his “son’s godfather”; “preying upon

the elderly and retirees” who could not “recoup their losses”; and “continu[ing]

[his] criminal conduct after having been put on notice by the Florida business

regulators and the Florida Bar.” The district court found Leitman’s crime so

“exceptional” that it varied upward 59 months from the high end of the guideline

range. The district court considered the “statements of all parties, the presentence

report which contains the advisory guidelines, and the statutory factors,” 18 U.S.C.

§ 3553(a), and explained that Leitman’s “conduct [required] the strongest possible


                                          3
measure of deterrence.”

      The district court also did not abuse its discretion when it varied upward

from the guidelines range. Leitman swindled over 36 friends, associates, and

fellow military personnel out of more than $3.4 million, and several of his victims

lost their life savings and were forced to end their retirements or rely on their

families for financial support. In the light of the seriousness and magnitude of

Leitman’s misconduct, his sentence of 210 months of imprisonment is reasonable.

      Leitman’s challenge to the order of forfeiture is barred by the appeal waiver

in his plea agreement. Leitman’s plea agreement provided that he “agree[d] to

entry of a money judgment against him . . . which is therefore property subject to

forfeiture pursuant to Title 18, United States Code, Section 982,” and that he

“knowingly and voluntarily waive[d] . . . any right to appeal the forfeiture.” The

district court discussed the waiver with Leitman during his change of plea hearing,

and Leitman said that he understood and had agreed to waive his right to appeal

the forfeiture. See United States v. Bascomb, 451 F.3d 1292, 1293 (11th Cir.

2006). Leitman’s waiver was knowing and voluntary, so we dismiss his appeal of

the forfeiture.

      We AFFIRM Leitman’s sentence and conviction, and we DISMISS his

appeal as to forfeiture.


                                           4
AFFIRMED IN PART, DISMISSED IN PART.




                        5